Citation Nr: 1711520	
Decision Date: 04/11/17    Archive Date: 04/19/17

DOCKET NO.  15-17 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an effective date prior to October 17, 2012 for a 30 percent evaluation for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Parsons, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1959 through August 1962.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO).

A motion to advance this appeal on the Board's docket has been raised by the Board's Acting Vice Chairman.  The undersigned is granting the motion and advancing he appeal on the docket based upon advanced age.  38 C.F.R. § 20.900(c) (2016).


FINDING OF FACT

The Veteran did not demonstrate hearing loss to a compensable degree until August 27, 2013.


CONCLUSION OF LAW

An effective date earlier than October 17, 2012 is not warranted for the award of a 30 percent rating for bilateral hearing loss.  38 U.S.C.A. §§ 5101, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.1, 3.102, 3.151, 3.155, 3.400 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).  The duty to notify was satisfied prior to the initial RO decision by a June 2013 letter to the Veteran that informed him of his own and VA's duty for obtaining evidence.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In connection with prior adjudications, he was also sent notice letters in July 2011 and January 2012.  These letters also provided notice of information and evidence needed to establish disability ratings and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA also has a duty to assist a Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development as to the issue decided herein has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains relevant service treatment and personnel records, private treatment records, and VA examination reports.

Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II. Earlier Effective Date

The Veteran was granted an effective date of October 17, 2012 for a rating of 30 percent for bilateral hearing loss in a September 2013 rating decision.  He argues in his September 2013 notice of disagreement that he should be entitled to an effective date of April 2011, the date of his original claim.

Based on the facts below, the Board finds that an earlier effective date for his 30 percent rating for bilateral hearing loss is not warranted.

The Veteran was granted service connection for bilateral hearing loss in a December 2011 rating decision, with an effective date for the grant of service connection of March 23, 2011.  He was assigned a non-compensable rating at that time.

A private medical record from Salyer Hearing Center dated April 2011 noted the Veteran had moderate-to-severe hearing loss.  Audiometric testing revealed the following puretone thresholds:


HERTZ

500
1000
2000
3000
4000
Avg
RIGHT
45
45
45
45
55
47.5
LEFT
45
45
50
50
60
51.25

However, the record does not indicate whether a Maryland CNC speech recognition test was conducted.

The Veteran was afforded a VA audiological examination in November 2011.  Audiometric testing revealed the following puretone thresholds:


HERTZ

500
1000
2000
3000
4000
Avg
RIGHT
45
45
45
50
55
48.75
LEFT
45
45
45
45
50
46.25

His controlled speech discrimination test (Maryland CNC) showed speech recognition scores of 96 percent bilaterally. 

In a December 2011 statement, the Veteran requested that his claim for bilateral hearing loss be reviewed.  He stated that he was resubmitting an April 2011 letter from Dr. K. that had not been received previously.

He was afforded another VA audiological examination in February 2012.  Audiometric testing revealed the following puretone thresholds:




HERTZ

500
1000
2000
3000
4000
Avg
RIGHT
45
45
45
45
60
49
LEFT
45
45
45
50
55
49

His controlled speech discrimination test (Maryland CNC) showed speech discrimination scores of 96 percent in his right ear and 94 percent in his left ear.  A July 2012 rating decision continued his noncompensable rating.

On October 17, 2012, VA received the Veteran's claim for an increased rating for bilateral hearing loss.  The claims form noted a private treatment record from Dr. R. was attached.  A letter from Dr. R. dated August 2012 stated the Veteran "would have much greater difficulty understanding speech in the presence of background noise or if the speech stimuli were presented at normal conversation levels."  An undated letter from the Veteran stated he was submitting an "appeal letter" from Dr. R. for a new appeal.

The Veteran was afforded final VA audiological examination in August 2013.  Results of audiometric testing revealed the following puretone thresholds:


HERTZ

500
1000
2000
3000
4000
Avg
RIGHT
60
70
65
70
75
70
LEFT
70
70
75
80
80
76.25

Results of his controlled speech discrimination test (Maryland CNC) showed speech discrimination of 88 percent bilaterally.

The claim was again readjudicated in a September 2013 rating decision and the Veteran was granted a rating of 30 percent for his bilateral hearing loss, effective October 17, 2012.

The Veteran appealed the September 2013 rating decision, arguing that his hearing had not worsened since the date of his original claim in April 2011, and he was thus entitled to an earlier effective date for a rating of 30 percent for his bilateral hearing loss.

As a threshold matter, a claim must be filed in order for any type of benefit to accrue or be paid.  38 U.S.C.A. § 5101(a); Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998).  An intent to apply for benefits is an essential element of any claim, whether formal or informal.  Criswell v. Nicholson, 20 Vet. App. 501 (2006).  A claim or an application is "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32 (1998); Lalonde v. West, 12 Vet. App. 378 (1999).  An informal claim is any communication or action, indicating an intent to apply for one or more benefits under the laws administered by the VA. Such informal claim must identify the benefit sought. 38 C.F.R. § 3.155(a).

In general, the effective date of an award based on an original claim for benefits is based on the filing of a claim for such benefits. 38 U.S.C.A. § 5110; 38 C.F.R. § 3.151.  Benefits are generally awarded based on the date of receipt of the claim.  38 C.F.R. § 3.1(r), 3.400.  All effective date determinations must be based upon the facts found, unless otherwise specifically provided.  38 U.S.C.A. §§ 5101, 5110; 38 C.F.R. § 3.400.

The Court of Appeals for Veterans Claims and VA's General Counsel have interpreted the laws and regulations pertaining to the effective date for an increase as follows: If the increase occurred within one year prior to the claim, the increase is effective as of the date the increase was "factually ascertainable."  If the increase occurred more than one year prior to the claim, the increase is effective the date of the claim.  If the increase occurred after the date of the claim, the effective date is the date of increase.  38 U.S.C.A. § 5110; Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. § 3.400; see Gaston v. Shinseki, 605 F.3d 979 (Fed. Cir. 2010).

The regulation pertaining to new and material evidence provides several exceptions to these rules.  When new and material evidence is received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, such evidence will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  If benefits are then granted, the award will be effective on the date entitlement arose or on the date VA received the previously-denied claim.  38 C.F.R. § 3.156.

38 C.F.R. § 20.201 defines a "notice of disagreement" as a written communication from a claimant or his or her representative expressing dissatisfaction or disagreement with an adjudicative determination by the agency of original jurisdiction and a desire to contest the result.

A liberal standard is applied in determining whether a communication constitutes a notice of disagreement.  However, the communication in question must at least refer to the rating decision in question and be in terms that can be reasonably construed as expressing disagreement or dissatisfaction with the determination and a desire for appellate review.  See 38 C.F.R. § 20.201; Stokes v. Derwinski, 1 Vet. App. 201, 203 (1991).  Effective March 24, 2015, VA will only accept an expression of dissatisfaction or disagreement with an adjudicative determination by the agency of original jurisdiction (AOJ) as an notice of disagreement if it is submitted on a standardized form (VA Form 21-0958, NOTICE OF DISAGREEMENT) provided by VA for the purpose of appealing the decision, in cases where such a form is provided.  See 38 C.F.R. § 20.201(a) (2016).

The Veteran did not submit a notice of disagreement on a standardized form.  However, because he expressed disagreement prior to March 24, 2015, a standardized form was not required in this case.  The Board construes the Veteran's December 2011 correspondence as a notice of disagreement, as it requested his claim for bilateral hearing loss be reviewed.  As it was received within one year of the initial rating decision, the notice of disagreement was timely.  Further, an undated letter that accompanied his October 2012 claim for an increased rating stated he was submitting an appeal for his bilateral hearing loss claim.  Additionally, he submitted new evidence with his claim form from Dr. R. indicating his hearing was worse than represented by previous VA audiometric examinations.  Thus, his April 2011 claim remained open throughout the appeal period.  The RO also adjudicated the effective date claim in this fashion in the 2015 Statement of the Case, by reviewing the VA examination results from 2011 and 2012, to see if a compensable rating could have been awarded from an earlier date. 

However, while the Veteran has argued that his 30 percent rating should date back to his initial date of service connection, there is no evidence in the record suggesting the Veteran demonstrated bilateral hearing loss to a compensable degree prior to October 17, 2012.

Disability ratings for hearing loss are derived from a mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  See Lendenman v. Principi, 3 Vet. App. 345 (1992).  The rating schedule for hearing loss disability establishes 11 auditory hearing acuity levels based on average puretone thresholds and speech discrimination.  See 38 C.F.R. § 4.85.

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, VA will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).  Similarly, if the puretone threshold is 30 decibels or less at 1000 Hz, and 70 decibels or more at 2000 Hz, VA will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral, and that numeral will be elevated to the next higher Roman numeral.  38 C.F.R. § 4.86(b).

The record clearly demonstrates that the increase in the Veteran's disability occurred after his April 2011 claim.  Although an April 2011 private medical record noted moderate-to-severe hearing loss, it is unclear whether a speech discrimination test was conducted using the Maryland CNC word list, and is thus inadequate for VA purposes.

Neither the Veteran's November 2011 nor his February 2012 VA audiometric examination reports indicated he had hearing loss to a compensable degree.  Application of 38 C.F.R. § 4.85 Table VI to the November 2011 and February 2012 measurements result in assignment of Roman numeral I in both ears.  A noncompensable evaluation is derived from the application of Table VII of 38 C.F.R. § 4.85.

Audiometric testing did not show the Veteran experienced compensable hearing loss until his August 2013 VA examination.  Application of 38 C.F.R. § 4.85 Table VI to the 2013 measurements results in assignment of Roman numeral III in both ears.  A noncompensable evaluation is derived from the application of Table VII of 38 C.F.R. § 4.85.  However, 38 C.F.R. § 4.86(a) applies bilaterally since the puretone threshold for each of the four specified frequencies is greater than 55 decibels.  Accordingly, Table VIA may be used to evaluate the Veteran's hearing loss.  Application of Table VIA results in assignment of Roman numeral VI bilaterally.  A level VI bilaterally equates to a 30 percent evaluation for hearing impairment.  38 C.F.R. § 4.85, Table VII.  Therefore, the result of this audiometric testing reflects the Veteran's hearing impairment warranted a 30 percent rating.

The RO assigned an effective date of October 2012, based on the 2013 audio results.  If the Veteran's 2011 claim is considered open and pending, then he should have been assigned an effective date of August 27, 2013 - the date the medical evidence first showed an increased rating was warranted.  However, the RO considered his October 2012 correspondence as a claim and retroactively granted the rating back to date of receipt of claim.  Therefore, if his claim is considered open and pending since 2011, as he argues, then he received an earlier effective date than he legally should have.  In the alternative, if his October 2012 correspondence is considered a claim for an increase, than the RO assigned the correct date.  Either way, the fact remains that none of the medical evidence prior to that August 2013 VA examination showed a compensable rating was warranted.

The Board notes the Veteran's argument that his bilateral hearing loss has not changed significantly since his April 2011 claim.  While the Board recognizes that the Veteran is competent to report the observable manifestations of his claimed disability, he is not competent to render a diagnosis based on the manifestation of those symptoms since he does not have the requisite medical knowledge or training.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); see Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Also, he complains that the VA testing was performed in a sound proof environment, which does not reflect the impairment he has in his daily life.  The decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIa were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability.  The regulatory history of 38 C.F.R. §§ 4.85  and 4.86 includes revisions, effective June 10, 1999.  See 64 Fed. Reg. 25206  (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA had found through clinical studies of veterans with hearing loss that, when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIa were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting.  59 Fed. Reg. 17295  (April 12, 1994).  Table VIa was used here based on the 2013 audio testing, but the prior audiometric results did not show application of Table VIa was warranted.

In sum, the Board finds the criteria for an earlier effective date for bilateral hearing loss have not been met.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against this claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53.


ORDER

Entitlement to an effective date earlier than October 17, 2012 for a 30 percent rating for bilateral hearing loss is denied.


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


